Citation Nr: 0110393	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  95-20 466	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include a depressive neurosis, on either a 
direct or secondary basis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to July 
1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1994 RO decision which concluded that there 
was no clear and unmistakable error in a December 1979 rating 
decision which denied, in part, service connection for a 
hysterectomy with salpingo-oophorectomy and for depressive 
neurosis.  

In a May 1997 remand, the Board determined that the December 
1979 decision never became final, and that de novo 
consideration of both claims was warranted; the Board 
requested that a Statement of the Case be issued with respect 
to the pertinent issues on appeal.  In December 1997, the 
Board again remanded the claims for further development.  In 
a November 1998 decision, the RO granted service connection 
and assigned a 50 percent evaluation for residuals of a 
hysterectomy and salpingo-oophorectomy.  Thus the only issue 
remaining on appeal is service connection for an acquired 
psychiatric condition, including depressive neurosis.  


FINDING OF FACT

The veteran's current acquired psychiatric disability was not 
caused by any incident of service, nor was it caused or 
worsened by her service-connected residuals of a hysterectomy 
and salpingo-oophorectomy.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of a service-connected disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107);  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1976 to July 
1978.  A review of her service medical records reveals that 
in August 1977 the veteran underwent a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.  In April 
1978, she was seen by a crisis team for depression and 
intoxication.  A June 1978 psychiatric evaluation reflected a 
diagnosis of occupational maladjustment.  It was recommended 
that the veteran be cleared for appropriate administrative 
action, including military separation.  On separation 
examination in July 1978, her psychiatric system was 
clinically normal.  On the accompanying medical history 
report, she reported a history of frequent trouble sleeping, 
nervous trouble, depression and excessive worry.  

A March 1979 VA medical record reflects that the veteran was 
seen for depression and generalized tiredness.  Questionable 
inadequate personality affect was noted.  The diagnosis was 
depression secondary to situational reaction.  The examiner 
noted that her present condition may have been the result of 
situational disturbances causing stress and could be 
aggravated by ambivalent feelings about her hysterectomy in 
1977.  

On VA special psychiatric examination in July 1979, the 
diagnosis was depressive neurosis in an individual who seemed 
to have a basic underlying personality disorder.  

During a March 1998 VA gynecological examination, it was 
noted that the veteran was being treated for depression, 
cannabis abuse, gastritis, chronic hepatitis C, and cervical 
spinal stenosis.  

VA medical records dated June 1995 to February 1999 
essentially show that the veteran was diagnosed with a 
several conditions, including hepatitis C, depressive 
disorder, manic symptoms and bipolar disorder.  A March 1997 
record reflects that her psychiatric history included prior 
inpatient treatment for drug abuse.  It was noted that she 
had used speed, marijuana, heroin, cocaine, LSD and drank 
alcohol heavily.  She said that she discontinued the use of 
marijuana and codeine.  A November 1997 occupational therapy 
note reveals that the veteran was seen due to a suicide 
attempt secondary to problems with her boyfriend.  

On VA mental disorders examination in April 1999, the 
diagnoses included active marijuana abuse, daily, with 
disturbance of mood and substance-dependent personality 
traits, hysteriform personality.  Her Global Assessment of 
Functioning (GAF) score was 55.  The examiner stated that he 
had reviewed the veteran's claims file and service medical 
records.  It was noted that it was not at least as likely as 
not that the veteran had a current disorder, to include a 
depressive neurosis, that originated in service.  The 
examiner related that it was possible that if she 
discontinued her marijuana use a form of depression might 
ensue; however, such an opinion would remain highly 
speculative.  The examiner added that her emotional lability, 
apparent incapacity to focus her attention and to speak in an 
organized manner, her lack of insight, as well as her basic 
prolonged immaturity obliterated any other psychiatric 
syndrome of subtler origin.  It was noted that while a pan-
hysterectomy was a profound event for any woman, there was no 
anatomical or physiological explanation for the connection of 
that stressful experience with her current voluntary use of 
marijuana and general state of pathological excitation.  

In an October 2000 VA addendum opinion, the examiner stated 
that his review of the recently submitted evidence in the 
file did not change his prior opinions expressed in the April 
1999 report.  



II.  Analysis

The veteran claims service connection for an acquired 
psychiatric disorder which she asserts is related to active 
service.  

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
service medical records have been obtained, the veteran has 
been informed of the evidence necessary to substantiate her 
claim, and she has been provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist her in obtaining evidence necessary to substantiate 
his claim, to include having her undergo medical examination 
to obtain an opinion as to the relationship, if any, between 
a current acquired psychiatric disorder and either service or 
a service-connected disability.  Finally, the veteran has not 
identified any additional, relevant, and probative evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the claim is ready to be reviewed on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  Secondary service 
connection may encompass additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disorder disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Service medical records from her 1976-1978 period of active 
duty show that she underwent a total abdominal hysterectomy 
and bilateral salpingo-oophorectomy in 1977.  She was seen in 
1978 for depression and intoxication.  Subsequent records 
reflect an assessment of occupational maladjustment.  The 
report of separation examination includes an assessment that 
she was clinically normal.  

The first post-service medical evidence of any psychiatric 
complaints was in 1979, at which time the diagnosis was 
depression secondary to situational reaction.  While the 
examiner indicated that her present condition could be 
aggravated by ambivalent feelings about her 1977 
hysterectomy, such a statement is speculative and equivocal.  
In addition, there is no other evidence on file showing that 
her current psychiatric disorder was caused by service or 
caused or permanently worsened by a service-connected 
disability.  Subsequent post-service records show treatment 
for depression, bipolar disorder, gastritis, chronic 
hepatitis C, and cervical spinal stenosis.  Several records 
also note a history of significant substance abuse.  

On VA examination in April 1999, the diagnoses included 
active marijuana abuse, with disturbance of mood and 
substance-dependent personality traits, hysteriform 
personality.  The VA examiner opined that it is not at least 
at likely as not that her current psychiatric complaints and 
findings were related to service or to her service-connected 
hysterectomy and salpingo-oophorectomy; in other words, the 
examiner found that there was more likely than not no 
relationship between any current psychiatric disorder and 
either service or a service-connected disability.  The VA 
examiner indicated that he reviewed the veteran's claims file 
and all pertinent medical records.  

The Board finds that the opinion rendered by the April 1999 
VA examiner is the most persuasive evidence on the question 
of a medical nexus between the currently claimed disability 
and either service or a service-connected disability, since 
such opinion clearly was based on both comprehensive 
examination of the veteran and a thorough review of the 
veteran's documented medical history.  In October 2000, that 
examiner also reviewed additional psychiatric records and 
confirmed his earlier opinion.  

Furthermore, while the veteran may well believe that her 
psychiatric condition is related to service or to a service-
connected disability, as a layperson, she is not competent to 
render an opinion on a medical matter, such as a diagnosis or 
opinion as to etiology of a disability.  Hence, her 
assertions in this regard have no probative value.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991).  

Under these circumstances, the Board must conclude that the 
weight of the evidence is against the claim for service 
connection for an acquired psychiatric disability, on either 
a direct or secondary basis.  Hence, the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include depressive neurosis, on either a direct or a 
secondary basis, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

